Order entered February 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00724-CV

                             FLAGSTAR BANK, FSB, Appellant

                                                V.

                             MARK WALKER, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04864-2009

                                            ORDER
        We GRANT appellees/cross-appellants’ February 13, 2014 agreed motion for an

extension of time to file a reply brief in support of their cross-appeal. Appellees/cross-appellants

shall file their reply brief in support of their cross-appeal on or before Monday, February 24,

2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE